                    Case 1:19-cv-08345-MKV-DCF Document 40-2 Filed 03/18/20 Page 1 of 4
                                                                                                                            CORPORATE
                                                                                                                           231 S. LaSalle St., Suite 1400
                                                                                                                                     Chicago, IL 60604
                                                                                                                                           312.800.7000
                                                                                                                            www.AdvantageFutures.com




                                              CLIENT ACCOUNT APPLICATION

                                                Account Rep                                                 Account #




          Account Type
   1      (check all that apply)          Futures Account 
                                                           ✔ Futures and Options Account                   Date of Application Oct 4, 2016
                                                                                                                               ________________




   2      Client Information

  Northland Energy Trading, LLC
   Client Name

  rlarkin@hedgesolutions.com
   E-mail Address                                                                                          Alternate E-mail address

  603-644-3343                                Office  Home,  Cell
                                             ✔                                                                            Office  Home,  Cell
   Primary Phone #:                                                                    Secondary Phone #

  500 North Commercial Street Unit 401Manchester                                        NH                      03101                  USA
   Client Address                                         City                           State/Province         Zip                    Country




   3      Financial Information
     Please provide the following financial information. If Client has financial statements available, please provide such financial statements for the
                            most recent two years (audited, if available) in lieu of providing the following financial information.
                        Current Assets                                          Liabilities                                   Income

               Cash / Cash Equivalents                           Accounts Payable                                       Annual Sales

    Unencumbered Liquid Securities                                Long Term Debt                            Other Income (sources)

                  Accounts Receivable                                        Other                          Net Income (after taxes)

                             Inventory                             Total Liabilities

   NET WORTH (Current Assets less Liabilities)


   Commercial Bank Reference - Bank Name                                                                   Name on Bank Account


   Account Number                                                 Contact Name                                        Contact Phone Number


   Bank Address                                           City                           State/Province         Zip                    Country


   Wire Instructions         ABA Routing #                                  Clearing Agent                                Account Number


   Additional Instructions. Any changes to wire instructions must be provided to Advantage Futures LLC in writing.




Rev 10/04/13                                                                                                                               Advantage Futures
                  Case 1:19-cv-08345-MKV-DCF Document 40-2 Filed 03/18/20 Page 2 of 4


   4      Account Information

   Type of Account       Corporate           Partnership    ✔ Limited Liability Company  Trust       Insurance Company
                         Omnibus Client  Omnibus House  Commodity Pool Mutual Fund  ERISA  Bank
                         Other (please specify)______________________________________________________________________________
   New Hampshire                                                 Swap Dealer/Registered                        Richard Larkin-Manager/Member
   State of Organization                                         Principal Business                           Contact Name and Title

                                                 603-315-3908                      603-644-7883                           rlarkin@hedgesolutions.com
   Taxpayer Identification #                     Contact Telephone #               Contact Fax #                          Contact E-Mail

   500 North Commercial Street Unit 401                                Manchester NH                            03101                 USA
   Principal Business Address                                       City                State/Province          Zip                   Country

   603-644-3343                                         603-644-7883                                            rlarkin@hedgesolutions.com
   Business Telephone #                                Business Fax #                                           Business E-Mail Address

   Advantage Futures LLC Account Designation (check one)

    Futures Speculative (specify contract markets)__________________________________________________
   
   ✔ Futures Hedge (specify contract markets)____________________________________________________

   The following must be completed only by Clients that maintain futures hedge accounts
   For reasons unrelated to the current financial condition of Advantage Futures LLC ("Advantage"), CFTC Rule 90.06(d) requires that Advantage
   provide Client with the opportunity to specify whether, in the unlikely event of Advantage's bankruptcy, Client prefers that the trustee in
   bankruptcy, automatically liquidate open commodity contracts held in Client's hedge account, or whether the trustee should request instructions
   from Client concerning Client's preferred disposition of open contracts by transfer or liquidation.
   Accordingly, Client prefers that the bankruptcy trustee, check the appropriate blank. If neither alternative is checked, Client shall be deemed to
   have elected to have all positions liquidated.

    Liquidate all open commodity contracts without first seeking instructions from or on behalf of Client.
   
   ✔ Attempt to obtain instructions with respect to the disposition of all commodity contracts. The foregoing instruction may be changed at any
         time by written notice to Advantage.
        The foregoing instruction may be changed at any time by written notice to Advantage Futures LLC. (If neither alternative is checked, Client
        shall be deemed to have elected to have all positions liquidated.)


   By checking the appropriate box below, Client hereby acknowledges and consents that all written confirmations of trades, statements of account
   and monthly statements (collectively “Account Statements”) will be transmitted to Client by the electronic means selected below only (at the
   facsimile number or e-mail address listed in Items 4 or 5 above, as applicable). Advantage Futures LLC currently does not charge Clients an
   additional fee for facsimile or e-mail delivery of Account Statements, although Advantage Futures LLC reserves the right to do so in the future.
   Such Account Statements shall be transmitted to Client no later than the next business day after a transaction has been effected. In the event
   that there is a disruption in the ability of Advantage Futures LLC to transmit any Account Statements by the electronic means selected below,
   Advantage Futures LLC reserves the right to transmit such Account Statements by any means that it reasonably deems appropriate, including by
   mail. Client’s consent will be deemed effective until further notice by Client. Client may revoke this consent at any time by written notice to
   Advantage Futures LLC.

   Check all delivery methods that apply        
                                                ✔ E-mail          Fax (extra charge applicable)  Regular mail (extra charge applicable)
   Send confirmations and statements to                     Richard Larkin
                                                Attention of________________________________________________

                                rlarkin@hedgesolutions.com
   E-mail address (if different)________________________________                                Fax number _____________________

   Address (if different)__________________________________________________________________

   Futures Exchanges Utilized       
                                    ✔ CME Group     LIFFE     EUREX      
                                                                           ✔ ICE       ICE Clear U.S.
                                     Other______________________________________________________
   Client holds memberships on the following Commodities or Securities Exchanges__________________________________




Rev 10/04/13                                                                                                                               Advantage Futures
                  Case 1:19-cv-08345-MKV-DCF Document 40-2 Filed 03/18/20 Page 3 of 4
   5      Authorized Individuals (if non-owner or non-employee, please complete and attach managed paperwork)

   List all individuals authorized to trade for Account

 Samantha Kumaran                                          Advisor                         212-431-5098                samantha@timetricsrisk.com
   Name                                              Relationship                        Telephone                                  E-mail


   Name                                              Relationship                        Telephone                                  E-mail


   Name                                              Relationship                        Telephone                                  E-mail

   Will a third-party advisor be given discretionary authority to trade the Account?     
                                                                                         ✔ Yes  No
   If yes, please complete the following information regarding the Trading Manager (Managed Account Forms need to be completed)

 Samantha Kumaran                                                                                              212-431-5098
   Name                                                                                                        Phone Number


   Address                                                            City                    State/Province           Zip              Country

   List any other futures accounts at Advantage controlled by the individuals listed above.

                                                                                                                             If none, check here   
                                                                                                                                                   ✔
   List any other persons or entities having a financial interest of 10% or more in this Account or who have invested any money in this Account.

                                                                                                                             If none, check here   
                                                                                                                                                   ✔
   List any other futures accounts at Advantage in which Client or its controlling persons or beneficial owners have a 10% or greater financial interest.

                                                                                                                             If none, check here   
                                                                                                                                                   ✔


   6      Affiliations

   Is Client registered with the Commodity Futures Trading Commission and/or a member of the National Futures
   Association?                                                                                                                 
                                                                                                                                ✔ Yes  No
   If so registered, specify in what capacity________________________________________________________
                                              exempt swap dealer


   Is Client related to any person associated with or employed by Advantage Futures LLC?                                         Yes 
                                                                                                                                      ✔ No
   If yes, describe briefly_________________________________________________________________



   Is Client affiliated with any brokerage firm, futures or securities exchange or regulatory agency?                            Yes 
                                                                                                                                      ✔ No
   If yes, describe briefly_________________________________________________________________


   Do you now, or have you ever had litigation, arbitration, disputed accounts, unpaid debit balances or unresolved
   matters with futures or securities brokers or brokerage firms?                                                                Yes 
                                                                                                                                      ✔ No
   If yes, describe briefly_________________________________________________________________


   Have you ever been subject to federal or state bankruptcy proceedings, receivership, or similar proceeding
   (Voluntary or Involuntary).                                                                                                   Yes 
                                                                                                                                      ✔ No
   If yes, describe briefly_________________________________________________________________




Rev 10/04/13                                                                                                                             Advantage Futures
                  Case 1:19-cv-08345-MKV-DCF Document 40-2 Filed 03/18/20 Page 4 of 4


   7      Investment Experience

   Indicate your objectives in trading futures contracts.

   Return Objective (select one)                                              Risk profile (select one)

    Current income                                                           
                                                                              ✔ Conservative
    Capital appreciation                                                      Moderate
    Current income and capital appreciation                                   Aggressive/speculative
   Previous experience in futures trading

   
   ✔ Yes          No                          25
                                Number of years_____________

   Name(s) of brokerage house(s) used for any Futures or Securities Trading
     Jeffries
   1.____________________________________________________________________________

     FC Stone
   2.____________________________________________________________________________

   3.____________________________________________________________________________

   Client fully understands that trading in physical commodities, futures contracts and options on futures contracts involves volatile markets that are
   subject to sharp price fluctuations which may result in the loss of Client’s capital greater than the amount of margin contained in Client’s account.
   Client also realizes that on certain trading days, trading may be halted to Client’s financial disadvantage. Client is willing and financially able to
   assume these risks to which Client’s capital will be exposed.
   Client hereby authorizes Advantage Futures LLC at any time to make inquiries, including with Client’s banks or any credit agency, for purposes of
   verifying information contained in this Client Application Form or otherwise supplied to Advantage Futures LLC. Further, Client understands that if
   Advantage Futures LLC discovers any adverse information that bears on Client’s creditworthiness or questions the legality, soundness or ethics
   of Client’s business dealings, Advantage Futures LLC may refuse to accept or continue to keep Client as a client.



   8      Please Read and Sign Below

         THE UNDERSIGNED CLIENT REPRESENTS AND WARRANTS TO ADVANTAGE FUTURES LLC THAT THE
         FOREGOING INFORMATION CONTAINED IN THIS CLIENT APPLICATION FORM AND ANY INFORMATION
         SEPARATELY PROVIDED HEREWITH IS TRUE AND CORRECT. CLIENT AGREES TO NOTIFY
         ADVANTAGE FUTURES LLC IN THE EVENT THAT THE INFORMATION CONTAINED IN THIS CLIENT
         APPLICATION FORM OR SEPARATELY PROVIDED HEREWITH CHANGES.

   Northland Energy Trading, LLC
   Name of Client

                                                                                                                    Oct 4, 2016
   Signature                                                                                                        Date

                                                                                                                    Oct 4, 2016
   Name and Title                                                                                                   Date




Rev 10/04/13                                                                                                                               Advantage Futures
